283 S.W.3d 316 (2009)
STATE of Missouri, Respondent,
v.
Thomas Eugene WORMINGTON, Appellant.
No. ED 91215.
Missouri Court of Appeals, Eastern District, Division Two.
May 26, 2009.
J. Kevin Hamlett, Mexico, MO, for Appellant.
Shaun J. MacKelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Thomas Wormington (hereinafter, "Wormington") brings this appeal after a jury returned a verdict finding him guilty of driving with a revoked license, Section 302.321 RSMo (2000).[1] Due to Wormington's prior convictions, the trial court enhanced his sentence to a class D felony pursuant to Section 302.321.2. The trial court sentenced Wormington to four years' imprisonment. Wormington appeals, alleging there was insufficient evidence for the trial court to enhance his sentence from a misdemeanor to a felony.
We have reviewed the briefs of the parties and the record on appeal. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.